DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/22/22.
	The reply filed 03/22/22 affects the application 16/349,393 as follows:
1.      Claim 1 has been amended. The rejections of the office action mailed 11/15/21 have modified as necessitated by Applicant’s amendments and are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1-3 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over GOSUDARSTVENNY J UNIVERSITET (RU 2 468 129 C2; English Translation; of record) to SARATOVSKIJ GOSUDARSTVENNY J UNIVERSITET), as evidenced by Baker et al. (Journal of Biomedical Materials Research B: Applied Biomaterials, 2012 Vol 99998, Issue 00; of record) in view of Seo et al. (KR2001-0027073 B1; Machine-English Translation) and Tianjin Tiens Biological Development Co Ltd (CN 104046667 A; Machine-English Translation).
Claim 1 is drawn to a disinfectant, antibacterial and anticorrosion liquid, consisting essentially of: an electrospun solubilized composition of natural chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) dissolved in a mixture of citric acid (CA), ascorbic acid (AA) and deionized water, wherein the CA and the AA are about 5% of the mixture, wherein the CS has a low molecular weight range, about 200 kDa and a degree of deacetylation of about 89.9% and wherein the natural chitosan is produced from shrimp shells.
UNIVERSITET discloses a composition of a spinning solution comprising chitosan and water (a natural liquid composition) (see abstract; see also claim 1) wherein the additives of the composition have antiseptic, disinfectant, or antibacterial properties (i.e.; for disinfectant or antibacterial applications) (see claim 6), comprising: a composition of a spinning solution comprising chitosan, electrospun fiber produced from solutions of chitosan, and wherein the mixture comprises chitosan with other natural polymers (i,e.; an electrospun solubilized composition of natural chitosan CS).  That is, where chitosan is considered to be the natural polymer (see claim 1; page 4, paragraph 2; page 10, paragraph 4), and the composition comprises chitosan, water and polyvinylalcohol (i.e; an FDA approved polymer polyvinyl alcohol PVA) (see abstract; claim 7). Also, it should be noted that as evidenced by Baker, FDA has approved polyvinyl alcohol PVA to be in close contact with food products (see abstract; page 1, column 2, paragraph 1).  It should be noted that it is well settled that “intended use” of a composition or product, e.g., for disinfectant, antibacterial or anticorrosion applications, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.   
In addition, UNIVERSITET further discloses the composition comprises citric acid (see claim 2) or ascorbic acid AA (see claim 2), and in a separate embodiment UNIVERSITET further discloses that electrospinning nanofibers are produced from chitosan and alginic acid using as a solvent aqueous acetic acid (see page 10, paragraph 6 translation; page 9, paragraph 5 original). 
Furthermore, UNIVERSITET further discloses their solution can comprise chitosan in the amount of 6 to 7 wt. percent and polyvinyl alcohol (PVA) in the amount of 1.43 to 1.9 wt. percent (see claim 7).  Also, UNIVERSITET further discloses wherein the ratio of chitosan to alginic acid in the finished fiber is 20:80 (i.e.; the compound and CS have a ratio of about 8:2) (see page 9, paragraph 5 original; see page 10, paragraph 6 translation).
Also, UNIVERSITET discloses the liquid composition as set forth in claim 1, and UNIVERSITET further discloses that the chitosan can have a molecular weight of 30-500 kDa or 30-500 kg/mol, and a deacetylation degree of 80-95 mol. percent (see claim 1).
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET is that UNIVERSITET do not explicitly disclose that the composition of chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in a mixture of citric acid (CA), ascorbic acid (AA) and deionized water, wherein the CA and the AA are about 5% of the mixture. However, UNIVERSITET disclose that citric acid (CA) and ascorbic acid (AA) can be used.
Seo et al. disclose a Kimchi nutrition reinforcing agent containing the fraction water-soluble chitosan which comprises the fraction water-soluble chitosan 0.01~30 weight%" ascorbic acid 0.001~5 weight%, citric acid 0.01~5 weight%, alginic acid 0.1~1 weight% and the
water 60~95 weight% in which the number average molecular weight is 20~25 (see claims and abstract). Also, Seo et al. disclose that the Kimchi nutrition reinforcing agent according to the present invention for achieving the purpose includes or comprises the fraction water-soluble
chitosan 0.01~30 weight%, the ascorbic acid 0.001~5 weight%, the citric acid 0.01~5 weight%, the alginic acid 0.1~1 weight% in which the number average molecular weight is 20~25, and the water 60~95 weight% (see page 3, 2nd paragraph). Furthermore, Seo et al. disclose that a fraction or composition comprising water-soluble chitosan 200,000~250,000 had most excellent deterrent effect of harmful microorganism (bacteria) (see page 4, Embodiment 2). In addition, Seo et al. disclose or suggest that ascorbic acid used in the disclosed percentages (0.01~5 weight%) or amounts increases the antioxidant function of their composition and the citric acid used in the amount or percentage of 0.01~5 weight% prevent the stabilizer and acidification of the vitamin C (ascorbic acid) (see page 3, last paragraph). That is, Seo et al. disclose or suggest that citric acid (CA) and ascorbic acid (AA) provide specific positive effects or advantages to their composition. Also, it should be noted that a use of a mixture such as 3 weight% citric acid and 2 weight% ascorbic acid (vitamin C) (which are encompassed by the weight% taught by Seo et al. for citric acid and ascorbic acid) equates to a total amount or percent of 5 weight% of citric acid and ascorbic acid, as used by Applicant.  
Tianjin Tiens Biological Development Co Ltd discloses a method of obtaining deacetylated chitosan from shrimp shell (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.

Claim 2 is drawn to the liquid composition as set forth in claim 1, wherein the PVA and CS have a ratio of about 8:2.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd is that UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd do not explicitly disclose a composition wherein the PVA and CS have a ratio of about 8:2.
Further, provided that in both embodiments UNIVERSITET discloses the methodology of preparation of the chitosan fibers for manufacturing of the bandage for wound treatment (abstract; claim 7 translation; claim 7 original; page 9, paragraph 5 original; page 10, paragraph 6 translation), the modification to UNIVERSITET's composition, of providing for wherein the compound and CS have a ratio of about 8:2, would provide the benefit of improving the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment (abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over GOSUDARSTVENNY J UNIVERSITET, as evidenced by Baker et al. in view of Seo et al., as applied in claim 1 above and further in view of Arthur et al. (US 20130165487 A1).
Claim 3 is drawn to the liquid composition as set forth in claim 1, wherein the PVA has a molecular weight of about 125000.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd is that UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd do not explicitly disclose or suggest using PVA with a molecular weight 125000 in in composition.
Arthur et al. PVAs encompassed having weight average molecular weights from about 12,500 g/mole to about 125,000 g/mole (see page 3, [0046]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: the PVA that has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: the PVA that has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
Response to Arguments
Applicant's arguments with respect to claims 1-3 have been considered but are not found convincing.
The Applicant argues that the examiner on page 3 of the office action states that RU2468129 in claim 2 teaches ‘citric acid or ascorbic acid’ (emphasis added). This is clearly different from ‘citric acid and ascorbic acid’ as stated in claim 1. The ‘or’ in RU2468129 would then clearly affect the requirement that ‘citric acid and ascorbic acid’ would be about 5% of the mixture. It further would lead to a different composition and different results.
However, the above rejection was made by applying UNIVERSITET, Seo et al and Tianjin Tiens Biological Development Co Ltd references. And thus, it is obvious to use different amounts or percentages (%) of citric acid and ascorbic acid such as a mixture of citric acid and ascorbic acid of 5% in the composition as taught or suggested by Seo et al. In addition, it is obvious to expect that the composition which contains citric acid and ascorbic acid would have the same utility as a composition that has citric acid and ascorbic acid, especially since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
The Applicant argues that Seo’s reference to water soluble chitosan consisting of (i.e. strictly limiting to only AA and CA) ascorbic acid and citric acid does not complement the lack of teaching in RU2468129. Seo teaches a water-soluble chitosan and there is no mentioning of combining chitosan with PVA or PVA with 12500 Da, having nanofibers or electrospinning chitosan and PVA which are then solubilized, implying that there is no suggestion in Seo to combine or even an expected outcome or success.
However, the above rejection was made by applying UNIVERSITET, Seo et al., Tianjin Tiens Biological Development Co Ltd and Arthur et al. references. And thus, Seo et al. do not have to mention combining chitosan with PVA or PVA with 12500 Da, having nanofibers or electrospinning chitosan and PVA which are then solubilized.  Furthermore, it should be noted that Applicant’s claims are composition or product claims not process or method claims and thus Seo et al. do not have recite a method of how Applicant’s composition or product is prepared. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: the PVA that has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
The Applicant argues that Applicant notes that the reported diameter for the nanofibers in its application was in the range of 5-50 nm (derived from the figures in the original application, i.e. the scanning electron microscope (SEM) images). It further notes that the selected concentration of PVA (80%) was found to be ideal for forming nanofibers of high integrity and strength as shown also in the SEM image. 
However, Applicant’s composition as claimed do not require nanofibers of particular diameter. More importantly, UNIVERSITET discloses electrospinning nanofibers. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
The Applicant argues that the used PVA was of molecular weight of 125000, which is clearly different from RU2468129 which states 130 Ka for PVA. Identifying PVA with a matching molecular weight feels like hindsight as there are too many variables in the composition to make it actually work, and as stated above, RU2468129 starts off with the incorrect combination of ‘citric acid or ascorbic acid’ (not ‘and’ as discussed above). With that incorrect and clearly different start in RU2468129, matching up limitations of Applicant’s claim 1 to argue ‘citric acid and ascorbic acid’ and a PVA with about 12500 Da further has no guarantee of a successful outcome.
However, the above rejection was made by applying UNIVERSITET, Seo et al., Tianjin Tiens Biological Development Co Ltd and Arthur et al. references. And thus, UNIVERSITET (RU2468129) does not have to disclose PVA of molecular weight of 125000. Also, Seo et al. disclose the use of citric acid and ascorbic acid, and Arthur et al. disclose or suggest PVAs having weight average molecular weights of 125000. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: the PVA that has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.
The Applicant argues that Applicant further argues that Arthur can’t simply be used to complement to missing features of RU2468129, Baker or Seo. Arthur is totally silent on electrospinning and/or nanofibers. Hence there is no guaranteed success by combining Arthur’s teachings and guarantee that they would actually work towards the liquid and the benefits of that liquid as currently claimed in claim 1. Again, RU2468129 basis is different from our composition as discussed above which removes itself from the combination of cited references.
However, the above rejection was made by applying UNIVERSITET, Seo et al., Tianjin Tiens Biological Development Co Ltd and Arthur et al. references. And thus, Arthur does not have to disclose electrospinning and/or nanofibers. More importantly, UNIVERSITET discloses electrospinning nanofibers. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a composition comprising or consisting of: the PVA that has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623